DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/17/2020 has been entered.  Claims 1-29 are pending in the application.  Claims 27-29 are new.  The amendments to the drawings and claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 8/4/2020.

Claim Objections
Claim 16 is objected to because of the following informalities: 
-Claim 16: the limitation “with the difference between the first cone angle α and the second cone angle β lies between…” is grammatically incorrect.  The Examiner suggests amending to “wherein the difference between the first cone angle α and the second cone angle β lies between…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claims 14 and 15 recited language which invokes 35 U.S.C. 112(f).  The following limitations from claims 14 and 15 invoke 35 U.S.C. 112(f):
-“means for pressing together…”

-“means for releasably fixating…”.
In view of the Specification, it has been determined that each of these instances is directed toward a “locking means…e.g. releasable catch lock mechanisms” disclosed on page 20 of the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 19-20, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a second connector part” in lines 2, 15, and 18.  In lines 2 and 15, “a second connector part” is only functionally recited and therefore not structurally required by the claim.  However, in line 18, “a second connector part” is positively recited and therefore structurally required by the claim.  It is unclear whether the three recitations of “a second connector part” are all intended to be the same “second connector part” as they are each introduced with “a”, rather than “a second connector part” in line 2 followed by “the second connector part” in lines 15 and 18.  It is further 
Claims 14-16 and 20 are rejected due to their dependency on rejected claim 13.
Claim 19 recites “and/or a second connector part” in line 17.  It is unclear which limitations are required by the claim since “or” is an alternative term.  As written, the claim could be intended to require only the limitations preceding “and/or”, only the limitations following “and/or” or both all of the limitations preceding and following “and/or”.  For examination purposes, the Examiner interprets that only the limitations following “and/or” are required by the claim.
Claim 28 recites “a second connector part” in lines 2, 15, and 18.  In lines 2 and 15, “a second connector part” is only functionally recited and therefore not structurally required by the claim.  However, in line 18, “a second connector part” is positively recited and therefore structurally required by the claim.  It is unclear whether these three recitations of “a second connector part” are all intended to be the same “second connector part” as they are each introduced with “a”, rather than “a second connector part” in line 2 followed by “the second connector part” in lines 15 and 18.  For examination purposes, the Examiner interprets that all three recitations of the “second connector part” in lines 2, 15, and 18 are intended to refer to the same second connector part.
Claim 29 is rejected due to its dependency on rejected claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9-12, 17-19, 22-24, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnell et al. (US Patent Application Publication No. 2008/0303267).
Regarding claim 1, Schnell discloses a first connector part (10) for establishing a fluid connection with a second connector part (note: “a second connector part” is only functionally recited, therefore it is not positively required by the claim) (see Fig. 1-2), comprising:
	A valve (12/14/16 together form a valve) with a valve seat (14), the valve seat (14) comprising a valve chamber (38), and a circular opening (circular opening at top surface of 14 shown in Fig. 2) with a circumferential sealing lip (19);

	A resilient element (12, see par. [0035] & [0042]) that subjects the valve member (16) to a bias force pushing the valve member (16) against the circular opening (circular opening at top surface of 14 shown in Fig. 2) of the valve seat (14);
	Wherein the valve member (16) further comprises a circumferential wall (22) around the circular opening (circular opening at top surface of 14 shown in Fig. 2), located on a side of the circular opening (circular opening at top surface of 14 shown in Fig. 2) opposite to the valve chamber (38); 
	Wherein the circumferential wall (22) forms a concave receptacle (21) for receiving a corresponding connection cone of the second connector part (note: “the second connector part” is still only functionally recited and therefore not positively required), the concave receptacle (21) having a shape of a truncated cone and facing away from the valve chamber (38) (see Fig. 2), the circular opening (opening at top surface of 14 shown in Fig. 2) being located in a centre of the concave receptacle (21);
	Wherein the concave receptacle (21) has a first cone angle α in regard to a longitudinal axis of the cone (see par. [0036]);
	Wherein the first cone angle α is larger than a second cone angle β of the second connector part; and 
	Wherein the difference between the first cone angle α and the second cone angle β lies between 5 degrees and 20 degrees (note: since the second connector part is not 
	
Regarding claim 2, Schnell discloses the first connector part according to claim 1, wherein the valve seat (14) is made of an elastomeric polymer (see par. [0042] and [0045], which states that the entire connector 10, which includes connector part 14, is made of a material of low flexural modulus, the material being a polymer which allows deformation).

Regarding claim 4, Schnell discloses the first connector part according to claim 1, wherein the resilient element (12) is an elastic structure made of an elastic polymer (see par. [0035] & [0042]) (note: the limitation “or is a helical spring” is not required as it is written in the alternative).

Regarding claim 9, Schnell discloses a second connector part (32) for establishing a fluid connection with a first connector part (note: “a first connector part” is only functionally recited, therefore it is not positively required by the claim) (see Fig. 1-2), comprising:

	A recess (inner surface 43 is recessed around cone 34) at the tip of the truncated cone (34) for actuating a valve member of the first connector part (note: “a valve member of the first connector part” is still only functionally recited and therefore not positively required; further, recess 43 is capable of actuating a valve member 16 of a first connector part 10 in that the recess 43 is capable of receiving tube 20 which connects the first 10 and second 32 connector parts to actuate valve member 16), wherein the cone (34) has a shell surface (body surface of 34);
	A fluid feed conduit (lumen through 34); 
	Wherein the fluid feed conduit (lumen through 34) has one or more outlets (bottom opening of lumen through 34) opening at least partially toward the shell surface (body surface of 34) of the cone (34);
	Wherein the first connector part has a concave receptacle with a first cone angle α in regard to a longitudinal axis of the cone;
	Wherein the first cone angle α is larger than a second cone angle β (cone 34 has an angle – see par. [0037]) of the second connector part (32); and
	Wherein the difference between the first cone angle α and the second cone angle β lies between 5 degrees and 20 degrees (note: since the first connector part is not positively required by the claim (see above) the limitations of “the first connector part has a concave receptacle with a first cone angle α in regard to a longitudinal axis of the 

Regarding claim 10, Schnell discloses the second connector part of claim 9, wherein a surface of the recess (43) has the shape of an inverted cone (see Fig. 2, top portion of 34 has inverted cone shape) (note: the limitation “or forms a section of a hollow sphere” is not required as it is written in the alternative).

Regarding claim 11, Schnell discloses the second connector par according to claim 9, wherein the fluid feed conduit (lumen through 34) has an outlet (bottom opening of 30 which can receive tube 20) located on the recess (43), and one or more notches (28) extending from the outlet (bottom opening of 30) across the recess surface (43) to the shell surface (body surface of 34) of the cone (34) (see Fig. 2).

Regarding claim 12, Schnell discloses the second connector part according to claim 9, wherein a surface of the recess (43) comprises two or more separated areas (surface of 34 is separated by lugs 28).

Regarding claim 17, Schnell discloses an ambulatory infusion pump unit (33) comprising a second connector part according to claim 9 (32, see claim 9 rejection above).

Regarding claim 18, Schnell discloses an infusion site interface (10), comprising a second connector part according to claim 9 (32, see claim 9 rejection above).

Regarding claim 19, Schnell discloses an infusion tubing (10) for use with an ambulatory infusion pump (33), comprising a second connector part (32) according to claim 9 (see claim 9 rejection above) (Note: the following limitations are not required by the claim as they are written in the alternative: a first connector part for establishing a fluid connection with a second connector part, wherein the first connector part is part of an infusion site interface, comprising an infusion cannula; a valve for establishing a fluid connection, wherein the valve comprises a valve seat, the valve seat comprising a valve chamber, and a circular opening with a circumferential sealing lip; a valve member, the valve member being provided in the valve chamber, and being able to sealingly close the circular opening of the valve seat when being pushed against the circular opening; and a resilient element that subjects the valve member to a bias force pushing the valve member against the circular opening of the valve seat; wherein the valve seat further comprises a circumferential wall around the circular opening, located on a side of the circular opening opposite to the valve chamber; and wherein the circumferential wall forms a concave receptacle for receiving a corresponding connection cone of a second connector part, the concave receptacle having the shape of a truncated cone and facing 

Regarding claim 22, Schnell discloses an adapter (12) comprising a connector septum (16), a fluid chamber (21) sealingly closed by the connector septum (16), a fluid transfer conduit (38) fluidly connected to the fluid chamber (21), and a second connector part according to claim 9 (32, see claim 9 rejection above), wherein the fluid transfer conduit (38) is fluidly connected to the fluid system of the second connector part (32) (see Fig. 10, par. [0038]).

Regarding claim 23, Schnell discloses an ambulatory infusion pump unit (33), comprising a first connector part according to claim 1 (10, see claim 1 rejection above).

	Regarding claim 24, Schnell discloses an infusion site interface (44, see par. [0043], Fig. 11), comprising a first connector part according to claim 1 (10, see claim 1 rejection above).

Regarding claim 27, Schnell discloses the first connector part according to claim 1, wherein the difference between the first cone angle α and the second cone angle β lies between about 5 degrees and about 15 degrees (note: since the second connector part is not positively required by the claim (see claim 1 rejection above) the limitation “the difference between the first cone angle α and the second cone angle β lies between about 5 degrees and about 15 degrees” is not required by the claim.  Further, 

Regarding claim 28, Schnell discloses a connector device (see Fig. 1-2), comprising:
A first connector part (10) for establishing a fluid connection with a second connector part (note: “a second connector part” is only functionally recited, therefore it is not yet positively required by the claim), wherein the first connector part (10) is part of an infusion site interface (44, see par. [0043], Fig. 11), comprising
	An infusion cannula (extracorporeal blood line, see par. [0043]);
	A valve (12/14/16 together form a valve) for establishing a fluid connection, wherein the valve (12/14/16) comprises a valve seat (14), the valve seat (14) comprising a valve chamber (38), and a circular opening (circular opening at top surface of 14 shown in Fig. 2) with a circumferential sealing lip (19);
	A valve member (16), the valve member (16) being provided in the valve chamber (38), and being able to sealingly close the circular opening of the valve seat (14) when being pushed against the circular opening (circular opening at top surface of 14 shown in Fig. 2); and
	A resilient element (12, see par. [0035] & [0042]) that subjects the valve member (16) to a bias force pushing the valve member (16) against the circular opening (circular opening at top surface of 14 shown in Fig. 2) of the valve seat (14);

	Wherein the circumferential wall (22) forms a concave receptacle (21) for receiving a corresponding connection cone of a second connector part (note: “a corresponding connection cone of a second connector part” is still only functionally recited and therefore not yet positively required), the concave receptacle (21) having a shape of a truncated cone and facing away from the valve chamber (38) (see Fig. 2), the circular opening (opening at top surface of 14 shown in Fig. 2) being located in a centre of the concave receptacle (21); and
	And a second connector part (32) including
		A right circular truncated cone (34) for being received in the concave receptacle (21) of the first connector part (10),
	A recess (inner surface 43 is recessed around cone 34) at the tip of the truncated cone (34) for actuating the valve member (16) of the first connector part (10), wherein the cone (34) has a shell surface (body surface of 34), and
	A fluid feed conduit (lumen through 34); 
	Wherein the fluid feed conduit (lumen through 34) has one or more outlets (bottom opening of 34) opening at least partially toward the shell surface (body surface of 34) of the cone (34);

	Wherein the first cone angle α (cone angle of concave receptacle 21) is larger than a second cone angle β (cone 34 has an angle – see par. [0037]) of the second connector part (32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (US Patent Application Publication No. 2008/0303267), as applied to claim 1 above, in view of Halili et al. (US Patent Application Publication No. 2012/0211946).
Regarding claim 3, Schnell discloses the first connector part according to claim 1.  However, Schnell fails to disclose that the valve member is a valve ball.
Halili discloses a similar connector device (802) (see Fig. 21) wherein the valve member (830) is a valve ball (see par. [0070] and [0132]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member of Schnell by substituting the valve member for a valve ball as Halili discloses that valve balls are one of several types of .

Claims 5-8, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (US Patent Application Publication No. 2008/0303267), as applied to claims 1 and 9 above, in view of Montalvo et al. (US Patent Application Publication No. 2015/0105731).
Regarding claim 5, Schnell discloses the first connector part according to claim 1, wherein the first connector part is fluidically connected to a chamber wall (44) of an extracorporeal blood line for infusion (see Fig. 11, par. [0044]).  However, Schnell fails to disclose the specifics of an infusion cannula fluidly connected to the valve chamber.  
Montalvo discloses a connector assembly (300) having an infusion cannula (350) fluidly connected to a valve chamber (342) of a first connector part (340) (see Fig. 9, par. [0040]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector part of Schnell to incorporate an infusion cannula in order to fluidically connect the first connector part to the body for delivery and/or removal of fluid (see Montalvo par. [0040]).

Regarding claim 6, modified Schnell discloses the first connector part according to claim 5 substantially as claimed.  However, modified Schnell fails to disclose a septum arranged at a distal end of the infusion cannula.


Regarding claim 7, modified Schnell discloses the first connector part according to claim 6 substantially as claimed.  However, modified Schnell fails to disclose a piercing needle for temporarily stiffening the infusion cannula, arranged inside the infusion cannula and penetrating the septum.
Montalvo discloses a connector assembly (300) further comprising a piercing needle (374) for temporarily stiffening the infusion cannula (350), arranged inside the infusion cannula (350) and penetrating the septum (336) (see Fig. 10).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector part of modified Schnell to include the piercing needle of Montalvo in order to add rigidity to the infusion cannula when the infusion cannula is flexible (see Montalvo par. [0041]).

Regarding claim 8, modified Schnell discloses the first connector part according to claim 6 substantially as claimed.  However, Schnell fails to disclose that the valve member and the septum are one single piece.


Regarding claim 21, Schnell discloses an adapter comprising a second connector part according to claim 9 (see claim 9 rejection above), wherein the second connector part is part of a system which is fluidically connected to a chamber wall (44) of an extracorporeal blood line for infusion (see Fig. 11, par. [0044]).  However, Schnell fails to disclose the specifics of how the second connector part connects to the body, specifically failing to disclose a hollow connector needle, a fluid transfer conduit fluidly connected to the hollow transfer needle, wherein the fluid transfer conduit is fluidly connected to the fluid system of the first connector part. 
Montalvo discloses a connector assembly (300 and 400, see Fig. 11) including a hollow connector needle (350) and a fluid transfer conduit (343) fluidly connected to the hollow transfer needle (350), wherein the fluid transfer conduit (343) is fluidly connected to the fluid system of a second connector part (400).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second connector part of Schnell to fluidly connect to a 

Regarding claim 25, Schnell discloses an adapter comprising a first connector part according to claim 1 (see claim 1 rejection above), wherein the first connector part is fluidically connected to a chamber wall (44) of an extracorporeal blood line for infusion (see Fig. 11, par. [0044]).  However, Schnell fails to disclose the specifics of how the first connector part connects to the body, specifically failing to disclose a hollow connector needle, a fluid transfer conduit fluidly connected to the hollow transfer needle, wherein the fluid transfer conduit is fluidly connected to the fluid system of the first connector part. 
Montalvo discloses a connector assembly (300) including a hollow connector needle (350) and a fluid transfer conduit (343) fluidly connected to the hollow transfer needle (350), wherein the fluid transfer conduit (343) is fluidly connected to the fluid system of the first connector part (340).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector part of Schnell to connect to a fluid transfer conduit and connector needle as disclosed by Montalvo in order to fluidically connect the first connector part to the body for delivery and/or removal of fluid (see Montalvo par. [0040]).

Regarding claim 26, Schnell discloses an adapter comprising a first connector part according to claim 1 (see claim 1 rejection above), wherein the first connector part is fluidically connected to a chamber wall (44) of an extracorporeal blood line for infusion (see Fig. 11, par. [0044]).  However, Schnell fails to disclose the specifics of how the first connector part connects to the body, specifically failing to disclose a connector septum, a fluid chamber sealingly closed by the connector septum, a fluid transfer conduit fluidly connected to the fluid chamber, wherein the fluid transfer conduit is fluidly connected to the fluid system of the first connector part. 
Montalvo discloses a connector assembly (300) including a connector septum (336), a fluid chamber (332) sealingly closed by the connector septum (336), a fluid transfer conduit (343) connected to the fluid chamber (332), wherein the fluid transfer conduit (343) is fluidly connected to the fluid system of the first connector part (340).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector part of Schnell to connect to a fluid transfer conduit, connector septum, and fluid chamber as disclosed by Montalvo in order to fluidically connect the first connector part to the body for delivery and/or removal of fluid (see Montalvo par. [0040]).

Claims 13-16, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (US Patent Application Publication No. 2008/0303267).
Regarding claim 13, Schnell discloses a connector device (see Figs. 1-2), comprising: 

An infusion cannula (extracorporeal blood line, see par. [0043]);
A valve (12/14/16 together form a valve) for establishing a fluid connection, wherein the valve (12/14/16) comprises a valve seat (14), the valve seat (14) comprising a valve chamber (38), and a circular opening (circular opening at top surface of 14 shown in Fig. 2) with a circumferential sealing lip (19);
A valve member (16), the valve member (16) being provided in the valve chamber (38), and being able to sealingly close the circular opening of the valve seat (14) when being pushed against the circular opening (circular opening at top surface of 14 shown in Fig. 2); and
A resilient element (12, see par. [0035] & [0042]) that subjects the valve member (16) to a bias force pushing the valve member (16) against the circular opening (circular opening at top surface of 14 shown in Fig. 2) of the valve seat (14);
Wherein the valve seat (14) further comprises a circumferential wall (22) around the circular opening (circular opening at top surface of 14 shown in Fig. 2), located on a side of the circular opening (circular opening at top surface of 14 shown in Fig. 2) opposite to the valve chamber (38); 
Wherein the circumferential wall (22) forms a concave receptacle (21) for receiving a corresponding connection cone of a second connector part (note: “a corresponding connection cone of a second connector part” is still only functionally 
And a second connector part according to claim 9 (see claim 9 rejection above) (Note: The Examiner now interprets that both a first connector part and the second connector part of claim 9 are now positively required, therefore the Examiner now interprets that the following limitations, which were only functionally required in the rejection of claim 9, are now intended to be positively required:
Wherein the first connector part (10) has a concave receptacle (21) with a first cone angle α in regard to a longitudinal axis of the cone; 
Wherein the first cone angle α (cone angle of concave receptacle 21) is larger than a second cone angle β (cone angle of 34) of the second connector part (32) (see par. [0036]-[0037]).
Although Schnell discloses that first cone angle α (cone angle of concave receptacle 21) can be up to 10 degrees to the longitudinal axis (see par. [0036]) and that second cone angle β (cone angle of 34) is smaller than first cone angle α (cone angle of concave receptacle 21) (see par. [0037]), Schnell fails to explicitly disclose that the difference between the first cone angle α and the second cone angle β lies between 5 degrees and 20 degrees.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify second cone angle β of Schnell to be smaller than first cone angle α by a difference of 5-20 degrees since it has been held that discovering an optimum value of a result effective variable 

Regarding claim 14, modified Schnell discloses the connector device according to claim 13 substantially as claimed, further comprising means for pressing together with certain force (26/28) the first connector part (10) and the second connector part (32) (see par. [0040]).

Regarding claim 15, modified Schnell discloses the connector device according to claim 13 substantially as claimed, further comprising means for aligning and/or orienting (26/28) the first connector part (10) and the second connector part (32) in relation to each other; and/or means for releasably fixating (26/28) the first connector part (10) and the second connector part (32) in a certain defined position relative to each other (see par. [0040]).

	Regarding claim 16, Schnell discloses the connector device according to claim 13.  Although Schnell discloses that first cone angle α (cone angle of concave receptacle 21) can be up to 10 degrees to the longitudinal axis (see par. [0036]) and that second cone angle β (cone angle of 34) is smaller than first cone angle α (cone 

Regarding claim 20, Schnell discloses an ambulatory infusion pump system (see Fig. 1-2, syringe 33 is an “ambulatory infusion pump”, comprising a connector device (10 and 32) according to claim 13 (see rejection of claim 13 above).

Regarding claim 29, Schnell discloses the connector device according to claim 28.  Although Schnell discloses that first cone angle α (cone angle of concave receptacle 21) can be up to 10 degrees to the longitudinal axis (see par. [0036]) and that second cone angle β (cone angle of 34) is smaller than first cone angle α (cone angle of concave receptacle 21) (see par. [0037]), Schnell fails to explicitly disclose that the difference between the first cone angle α and the second cone angle β lies between 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783